Buchanan, V. C.
The bill is for maintenance nncler the statute. The defendant's own testimony is that he left his wife and children and stopped supporting them, his reason therefor being that the wife continually (and unjustly) accused him of going out with other women. However irritating such conduct by the wife may have been to him, it does not, in this state, justify the husband in abandoning his wife, much less his chi] dren.
It appears that during the pendency of the suit the husband has been permitting the wife to collect the rents from properties owned by him, and paying (nnder the order of this court) $15 each week. So- long as the wife is permitted to collect these rents, and so> long as she pays therefrom the taxes, building loan, mortgage interest, insurance and other cai'ry charges, the sum of $15 dollars, per week additional seems to¡ be proper under all the evidence.
Co.sts, including a counsel fee of fifty dollars ($50), will be allowed.